EXHIBIT99.3 EXHIBIT 99.3 PGT AND CGI UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL INFORMATION On September22, 2014, PGT, Inc. (the “PGTI”), through its wholly-owned subsidiary PGT Industries, Inc. (“PGT”), completed the merger (the “Merger”) of PGT’s wholly-owned subsidiary, Hot Ledge Company, a Delaware corporation (“Acquisition Sub”), with and into CGI Windows and Doors Holdings, Inc., a Delaware corporation (“CGI”), in accordance with the terms and conditions of the Agreement and Plan of Merger dated July25, 2014 (the “Merger Agreement”) among PGT, CGI, Acquisition Sub and Cortec Group Fund IV, L.P., solely in its capacity as the representative of the equity holders of CGI (the “Representative”). As a result of the Merger, CGI, the surviving entity in the Merger, became a wholly-owned subsidiary of PGT. The unaudited pro forma condensed consolidated balance sheet assumes that the merger took place on June 28, 2014 and combines PGTI’s June 28, 2014 consolidated balance sheet with CGI’s June 30, 2014 consolidated balance sheet. The unaudited pro forma condensed consolidated statements of income for the fiscal year ended December 28, 2013 assumes that the merger took place on December 30, 2012.PGTI’s audited consolidated statement of operations for the fiscal year ended December 28, 2013 has been combined with CGI’s audited consolidated statement of income for the fiscal year ended December 31, 2013. The unaudited pro forma condensed consolidated statement of income for the 6 months ended June 28, 2014 also assumes that the merger took place on December 30, 2012.PGTI’s unaudited consolidated statement of operations for the six months ended June 28, 2014 has been combined with CGI’s unaudited consolidated statement of income for the six months ended June 30, 2014. The historical consolidated financial information has been adjusted in the unaudited pro forma condensed consolidated financial statements to provide readers with information about the ongoing effect of a particular transaction by presenting how the transaction might have affected historical financial statements if consummated at the earlier dates described above, to give effect to pro forma events that are (1) directly attributable to the merger, (2) factually supportable, and (3) respect to the statements of income, expected to have a continuing impact on the consolidated results.The unaudited pro forma condensed consolidated financial information should be read in conjunction with the accompanying notes to the unaudited pro forma condensed consolidated financial statements.In addition, the unaudited pro forma condensed consolidated financial information was based on and should be read in conjunction with the following historical consolidated financial statements and accompanying notes of PGT for the applicable periods. · Audited consolidated financial statements of PGTI and subsidiary as of and for the year ended December 28, 2013 and the related notes included in the Form 10-K; · Audited consolidated financial statements of CGI and subsidiary as of and for the year ended December 31, 2013 and related notes included in Exhibit 99.4 of this Form 8-K; · Historical consolidatedfinancial statements of PGTI and subsidiary as of and for the six months ended June 28, 2014 and the related notes included in the Form 10-Q; · Historical consolidatedfinancial statements of CGI and subsidiary as of and for the six months ended June 28, 2014 and the related notes included in Exhibit 99.5 of this Form 8-K. The unaudited pro forma condensed consolidated financial information has been presented for information purposes only.The pro forma information is not necessarily indicative of what the consolidated company’s financial position or results of operations would have been had the merger been completed as of the dates indicated above. The unaudited pro forma condensed consolidated financial information does not reflect any cost savings, operational synergies or revenue enhancements, nor the cost to achieve these benefits, that the consolidated company may have achieved as a result of the merger. 1 PGT, Inc. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Unaudited Pro Forma Condensed Consolidated Statements of Income Six Months Ended June 28, 2014 (in thousands except per share) PGT, Inc. CGI Pro Forma Adjustments See Note 2 Pro Forma Net sales $ $ $ Cost of sales Gross margin Selling, general and administrative expenses B Income from operations ) Interest expense, net A Other (income) expense, net ) 12 ) Income before income taxes ) Incometax expense - ) C Net income $ $ $ ) $ Net income per common share: Basic $ $ Diluted $ $ Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of these unaudited pro formacondensed consolidated financial information. 2 PGT, Inc. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Unaudited Pro Forma Condensed Consolidated Statements of Income Year Ended December 28, 2013 (in thousand, except per share) PGT, Inc. CGI Pro Forma Adjustments See Note 2 Pro Forma Net sales $ $ $ Cost of sales Gross margin Gain on sale of assets held ) - ) Selling, general and administrative expenses B Income from operations ) Interest expense, net A Other expense 20 Income before income taxes ) Income tax benefit ) - ) C ) Net income $ $ $ ) $ Net income per common share: Basic $ $ Diluted $ $ Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of these unaudited pro formacondensed consolidated financial information. 3 PGT, Inc. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Unaudited Pro Forma Condensed Consolidated Balance Sheet As of June 28, 2014 (in thousands) PGT, Inc. CGI Pro Forma Adjustments See Note 2 Pro Forma ASSETS Current assets: Cash and cash equivalents $ $ $ A $ Accounts receivable,net Inventories, net Prepaid expenses ) A Other current assets - Deferred income taxes - A Total current assets Property and equipment, net Intangible assets, net A Deferred financing costs B Goodwill - A Other assets, net Total assets $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ $ Other accrued expenses Current portion long-term debt B Total current liabilities Long-term debt, less current maturities B Deferred income taxes - Other long-term liabilities - Total liabilities Shareholders' equity: Common stock 3 (3 ) A Treasury stock ) - ) Paid in capital and accumulated deficit ) A/B Stock subscription notes receivable - (1,040 ) A - Accumulated other comprehensive loss ) - ) Total shareholders' equity ) Total liabilities and shareholders' equity $ The accompanying notes are an integral part of these unaudited pro formacondensed consolidated financial statements. 4 PGT, INC. NOTES TO PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1. Description of Transaction On September22, 2014, PGT, Inc. (the “PGTI”), through its wholly-owned subsidiary PGT Industries, Inc. (“PGT”), completed the merger (the “Merger”) of PGT’s wholly-owned subsidiary, Hot Ledge Company, a Delaware corporation (“Acquisition Sub”), with and into CGI Windows and Doors Holdings, Inc., a Delaware corporation (“CGI”), in accordance with the terms and conditions of the Agreement and Plan of Merger dated July25, 2014 (the “Merger Agreement”) among PGT, CGI, Acquisition Sub and Cortec Group Fund IV, L.P., solely in its capacity as the representative of the equity holders of CGI (the “Representative”). As a result of the Merger, CGI, the surviving entity in the Merger, became a wholly-owned subsidiary of PGT. In conjunction with the Merger Agreement, PGTI entered into a Credit Agreement (the “Credit Agreement”), among PGTI, the lending institutions identified in the Credit Agreement filed in Form 8-K on September 23, 2014, and Deutsche Bank AG New York Branch, as Administrative Agent and Collateral Agent. The Credit Agreement establishes new senior secured credit facilities in an aggregate amount of $235.0 million, consisting of a $200.0 million Tranche B term loan facility maturing in seven years that will amortize on a basis of 1% annually during the seven-year term, and a $35.0 million revolving credit facility maturing in five years that includes a swing line facility and a letter of credit facility. PGTI’s obligations under the Credit Agreement are secured by substantially all of its and its direct and indirect subsidiaries’ assets. NOTE 2.Adjustments to Unaudited Pro Forma Condensed Consolidated Statements of Income Note:The following adjustments are included in both the Condensed Consolidated Statements of Income for the year ended December 28, 2013 and the six months ended June 28, 2014. (A) Adjustment reflects the net change in interest expense for the period presented, as a result of entering into the Credit Agreement outlined above.The new credit agreement was entered into in conjunction with the merger and increased both the principal balance and the fixed portion of the interest rate. (B) Reversal includes amortization for certain CGI pre-merger intangibles, and the corresponding increase amortization resulting from expected amortization on acquired intangibles. (C) Represents the tax effect of adjustments to income before income taxes, primarily associated with incremental debt to finance the merger and increased amortization resulting from acquired intangibles.We assumed a 38.77% blended tax rate representing the estimated combined effective U.S. federal and state statutory rates. NOTE 3.Adjustments to Unaudited Pro Forma Condensed Consolidated Balance Sheet (A) Adjustment reflects the preliminary estimated purchase price allocation of the $111 million paid as consideration as follows: goodwill of $52.0 million, intangible assets-tradenames of $19.0 million, amortizable intangible assetswith estimated useful livesaveraging approximately 7 years of $26.3 million, deferred tax assets of $7.7 million and working capital of $6.0 million. Our estimate of deferred tax assets are based on NOL limitations according to Section 382, as well as management's estimate of available NOL's as of June 30, 2014. (B) Adjustment reflects the outstanding balance of new borrowings under the credit agreement, net of unamortized debt discount, and the total repayments of both PGTI’s and CGI’s previousterm loan facilities.Additionally the adjustment reflects the combined impact of deferred financing costs for the Credit Agreement, offset by write-offs of deferred financing costs associated with PGTI’s and CGI’s credit facility prior to the transaction. 5
